Citation Nr: 1430220	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Although the RO included the issue of entitlement to service connection for tinnitus in a January 2012 supplemental statement of the case (SSOC) and the Veteran's representative included contentions regarding service connection for tinnitus in February 2012 and May 2014 briefs, the issue has not been properly appealed.  This is so because the issue of service connection for tinnitus was not included in the Veteran's notice of disagreement or substantive appeal (VA Form 9).  Additionally, in no case will a SSOC be used to announce decisions by the agency of original jurisdiction (AOJ) on issues not previously addressed in the statement of the case.  See 38 C.F.R. § 19.31 (2013).  Thus, the Board has no jurisdiction over this issue.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claim of service connection for right ear hearing loss.  

The Veteran was afforded a VA audiological examination in December 2011.  The Veteran did not have hearing loss for VA purposes in the left ear.  See 38 C.F.R. § 3.385 (2013).  The Veteran did have hearing loss for VA purposes in the right ear and the examiner opined that the Veteran's right ear hearing loss was not related to service.  The VA opinion, however, was not wholly adequate as the examiner's opinion was based on a determination that the Veteran had normal hearing at separation from service and upon enlistment to the National Guard, and based on the Veteran's reported onset of hearing loss in 2008.  However, the examiner failed to discuss the apparent threshold shift in hearing acuity between entrance and separation from service, and based the opinion on an inaccurate history as the Veteran clearly stated during treatment in June 2008 that he had hearing loss for "a long time."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the Board finds it necessary to remand the claim for another VA examination.

As the development of the issue of right ear hearing loss could have an impact on the outcome of the issue of left ear hearing loss, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the left ear hearing loss issue should be remanded as well.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in East Orange, New Jersey.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since September 2010) from the East Orange VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of any right and left hearing loss.  The claims file must be made available to the examiner for review prior to the examination.

A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

Based on the examination and review of the record, the examiner should answer the following: 

Is it at least as likely as not that any current hearing loss in either right or left ear had its onset during active service or is related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service.  The examiner must discuss the threshold shift in the Veteran's hearing acuity from entrance to separation and the results of the normal audiological examination on entrance to the National Guard in 1988 and the Veteran's reported history of having hearing loss for "a long time" prior to June 2008.  

A rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

